Citation Nr: 1545958	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 prior to February 7, 2013 for anxiety disorder, not otherwise specified, and one higher than 50 percent since. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence Rhode Island.  Jurisdiction is currently with the RO in Winston-Salem, North Carolina.  


FINDING OF FACT

In September 2015, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to a higher initial rating for his anxiety disorder, and the Board received the request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to a higher initial rating for anxiety disorder not otherwise specified are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

The Veteran perfected an appeal from a December 2010 rating decision that granted service connection for anxiety disorder and assigned an initial 10 percent rating.  In a March 2013 rating decision, the RO increased this to 50 percent effective February 7, 2013.

In a September 2015 email, the Veteran stated sought to cancel his scheduled Video Conference hearing and that he considered his appeal fully satisfied by the increase in his rating.  He stated "[t]he matter has been resolved and the appeal is no longer necessary."  Once the Board received the Veteran's statement withdrawing this claim for a higher initial rating, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2015).


ORDER

The appeal seeking a higher initial rating for anxiety disorder not otherwise specified is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


